Citation Nr: 1015459	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-22 814	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an enlarged heart.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Army from July 
1993 to July 1996 and in the Navy from March 1999 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA) that denied the Veteran's claims for 
service connection for hypertension and an enlarged heart, 
among other claims.

The issue of entitlement to service connection for an 
enlarged heart is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have current hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310, 4.104, 
Diagnostic Code (DC) 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with VCAA notice with regard to his 
claim for service connection for hypertension in a September 
2006 letter.  This letter informed him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance VA could provide in obtaining evidence.  
In addition, this letter informed him that he should submit 
any information relevant to his claim.  

The letter told him what evidence was needed to substantiate 
his claim for service connection, including on the basis that 
hypertension was secondary to his service connected diabetes 
mellitus.  This letter provided proper preadjudication notice 
in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess were provided in the 
preadjudication September 2006 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
relevant service personnel records and VA treatment records 
have been obtained.  He has been afforded a VA examination 
and a sufficient medical opinion has been obtained.  Although 
the March 2006 examiner did not indicate that a review of the 
Veteran's claims file had been conducted, such a review was 
not necessary as the clinical evidence obtained during that 
examination did not support a hypertension diagnosis.  No 
opinion regarding the etiology of the Veteran's purported 
hypertension was therefore rendered or required by this 
examiner.

A September 2004 Memorandum indicated that a formal finding 
of unavailability of service records had been made.  Multiple 
Personnel Information Exchange System (PIES) requests for the 
Veteran's service treatment and personnel records had been 
made in June and August 2004 without success.  The Board 
notes, however, that these records were received in July 
2005.

As neither the Veteran nor his representative have indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of his 
claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

If other organic diseases of the nervous system such as 
hypertension become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but the previous version of 38 C.F.R. § 
3.310 is potentially more favorable to the Veteran).

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more. Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Evidence

An April 1993 examination for entrance into the Veteran's 
first period of service was negative for any relevant 
abnormalities and the Veteran's blood pressure was noted to 
be 108/70.  He denied suffering high blood pressure in his 
accompanying Report of Medical History (RMH).  A March 1996 
discharge examination was also negative for any relevant 
abnormalities and his blood pressure was noted to be 126/78.  
He again denied high blood pressure in his accompanying RMH.

A March 1999 examination for entrance into the Veteran's 
second period of service was negative for any relevant 
abnormalities and his blood pressure was noted to be 106/64.  
He denied suffering from high blood pressure in his 
accompanying RMH.  Service treatment records reveal numerous 
blood pressure readings, including 147/79 in January 2003, 
132/92 in February 2004, 125/80 in March 2004 and 135/78 in 
March 2004.  It does not appear that a discharge examination 
was conducted.

The Veteran's blood pressure was measured as 120/76 in a June 
2004 private examination.

A March 2006 examination for VA reflects the Veteran's 
reports of hypertension since 2004.  His blood pressure 
readings taken during this examination were 120/94, 130/96, 
124/90 and his blood pressure readings taken the following 
two days were 130/82, 122/82, 122/82, 130/84, 140/82 and 
138/84.  Following this examination, the examiner opined that 
no pathology was demonstrated to support a hypertension 
diagnosis.

VA treatment records documented the Veteran's blood pressure 
as follows: 137/83 in June 2004, 139/89 in May 2005, 127/81 
in June 2005, 148/79 in July 2005, 139/89 in July 2005, 
114/66 in December 2006.  He was prescribed Lisinopril 
between 2005 and 2008.  During mental health evaluation in 
June 2006, the Veteran's physical disabilities were reported 
to include hypertension, but no blood pressure readings were 
reported.  A July 2007 treatment record lists benign 
essential hypertension as being on the computerized active 
problem list.  A blood pressure of 139/91 was reported.  
Subsequent records do not report hypertension.

Undated information regarding Lisinopril submitted by the 
Veteran indicates that this medication is used to treat high 
blood pressure and congestive heart failure.

Analysis

The Veteran has not contended that hypertension was directly 
incurred in service, but that it is secondary to service-
connected diabetes mellitus.  Regardless, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order for hypertension to be shown as a current disability, 
it must be present as envisioned in the rating schedule.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Veteran's diastolic blood pressure was measured in excess 
of 90 on two occasions; three times during the March 2006 
examination and once in July 2007.  However, the diastolic 
blood pressure readings taken over the two days following the 
March 2006 examination were all less then 90 as were all 
other post-service blood pressure readings.  This isolated 
blood pressure readings do not satisfy the requirement that 
hypertension be shown two or more times on at least three 
different days.  See 38 C.F.R. § 7101, DC 7101.  Numerous 
other blood pressure readings noted both during and after 
service do not meet the regulatory definition of hypertension 
and it therefore cannot be found that diastolic blood 
pressure was predominately 90.

The Veteran points out that he was prescribed medication that 
is used to treat hypertension, and argues that this 
prescription should be sufficient to show current 
hypertension.  He also argues that the prescription causes 
his blood pressure readings to be relatively normal.  As just 
noted, the use of medication alone is insufficient to 
demonstrate hypertension for VA purposes.  Rather, there must 
be a history of sufficient elevated blood pressure readings.  
DC 7101.  DC 7101 makes no provision for evaluating 
hypertension absent at least a history of elevated blood 
pressure readings, regardless of the use of medication.

As there is no evidence of hypertension as defined by VA 
regulations, the weight of the evidence is against the claim 
and it must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has suffered from an enlarged 
heart since service.  A July 2002 echocardiogram found that 
the Veteran's left atrium was mildly enlarged, and there was 
mitral regurgitation.  A chest X-rays conducted in 
conjunction with an examination for VA in June 2004 shows 
that there was some uncoiling of the thoracic aorta, but in 
March 2006 and EKG was interpreted as showing no significant 
findings.  A VA examination is required to determine whether 
the Veteran currently heart disease related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
VA examination to determine whether he has 
a heart condition that is related to 
service.  All indicated diagnostic testing 
should be completed.  

The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the physician conducting the 
examination.  The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
heart condition had its onset in service 
or is otherwise related to a disease or 
injury in service.  The examiner should 
note the results of the July 2002 
echocardiogram, including the reports of 
cardiomegaly and mitral regurgitation, in 
any opinion.

The examiner should provide a rationale 
for this opinion.  The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.

2.  The RO/AMC should review the 
examination report to make sure that it 
contains all findings and opinions 
requested in this remand.

3.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


